DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Sub-species D, Claims 32-33,37-39, 47 in the reply filed on 10/3/2022 is acknowledged.
Claims 34-36, 40-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 recites in part “the prosthesis” in line 2 should be “a prosthesis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-33, 37-38, 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey et al U.S 5,545,178 in view of Deutsch WO 2006/009925.
Claim 32:  Kensey et al disclose a method of percutaneously repairing an inguinal hernia defect (see col. 5, lines 26-49), the method comprising acts of: (a) percutaneously accessing an inguinal canal of a patient (see col. 17, lines 11-21); but is silent regarding (b) percutaneously performing ablation therapy within the inguinal canal sufficient to cause a fibrotic response that results in scar tissue formation and/or tissue shrinkage that narrows the inguinal canal.  Deutsch teaches that a device for the obliteration of an aberrant space or cavity comprising a disk of material comprising a first side; an opposing second side, and a perimeter circumferentially surrounding the first side and the second side. In one embodiment, the material comprises polypropylene or polytetrafluoroethylene or both polypropylene or polytetrafluoroethylene. In another embodiment, the device further comprises a frame forming the perimeter, where the material forming the first side and the second side are stretched over the frame and attached to the frame. In one embodiment, the frame comprises a shape selected from the group consisting of substantially round, oval, square, rectangular, kidney shaped, and clover leaf shaped with a plurality of leaves. In another embodiment, the frame comprises a shaped metal alloy. In a preferred embodiment, the device further comprises a central layer of compressible material between the first side and the second side, and within the perimeter. In one embodiment, the central layer comprises a biocompatible, elastic memory foam whose final shape is attained after the application of heat provided by one or more than one resistive heating element embedded within the central layer. In another embodiment, the central layer comprises a cold hibernated elastic memory, polyurethane-based foam or a shaped memory polymer. In another embodiment, the first side of the device, the second side of the device, or both the first side and the second side of the device are covered, at least in part, by a material that promotes a fibrotic reaction in a human. (see page 2, lines 3-23).  Further, the procedures of performing ablation therapy within the inguinal canal sufficient to cause a fibrotic response that results in scar tissue formation and/or tissue shrinkage that narrows the inguinal canal (see figures 7-9, 10-11, pages 10, lines 11-27, page 11, lines 11-19, page 14, lines 24-30).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Kensey with the step of performing ablation therapy within the inguinal canal sufficient to cause a fibrotic response as taught by Deutsch in order to substantially seal the open end of the aberrant space or cavity that would narrow the cavity.
Claim 33:  Deutsch teaches wherein act (b) includes circumferential ablation of at least a portion of the inguinal canal (see page 2, lines 3-23, page 14, lines 24-30).
Claims 37-38:  Kensey et al disclose wherein act (c) includes percutaneously delivering the prosthesis into the inguinal canal, and advancing the prosthesis along the inguinal canal from the location of percutaneous access toward the hernia defect, wherein act (c) includes advancing the prosthesis through the hernia defect (see col. 1, lines 16-32, col. 17, lines 11-46).
Claim 47 is rejected under 35 U.S.C 103(a) as being unpatenable over Kensey et al in view of Deutsch as applied to claim 32 above and further in view of Kassab et al U.S 2010/0168651.
Claim 47:  Kensey in view of Deutsch disclose the invention substantially as claimed but is silent regarding the step of establishing percutaneous acces to an inguinal canal using a Seldinger-like procedure.  It is noted that Kassab et al teach that
[0020] Surgical drainage (or pericardiectomy) is excessive for many patients. The best option is pericardiocentesis with the Seldinger technique, leaving a pigtail drainage catheter that should be kept in place until drainage is complete. Sagrista Sauleda J., Permanyer Miralda G., Soler Soler J. (2005). "[Diagnosis and management of acute pericardial syndromes]." Rev Esp Cardiol 58(7): 830-41. This less-invasive technique resulted in a short operative time and decreased supply, surgeon, and anesthetic costs. When comparing procedure costs of a pericardial window versus an echo-guided pericardiocentesis with catheter drainage at our institution, there was a cost savings of approximately $1,800/case in favor of catheter drainage. In an era of accelerating medical costs, these savings are of considerable importance. Buchanan C. L., Sullivan V. V., Lampman R., Kulkarni M. G. (2003). "Pericardiocentesis with extended catheter drainage: an effective therapy." Ann Thorac Surg 76(3): 817-82.  Therefore, it would have been obvious to one having ordinary skill in the at the time the invention was made to modify the step of Kensey in view of Deutsch with the use of a Seldinger procedure as taught by Kassab in order to provide a compensate for the cost of saving and efficient procedure in surgical drainage.
Allowable Subject Matter
Claim 39 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771